FILED
                             NOT FOR PUBLICATION                             AUG 15 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MITCHELLE S. RAMOS, a.k.a. Mitchell               No. 10-71803
Sambrano-Ramos,
                                                  Agency No. A043-421-782
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 11, 2011 **

Before:        THOMAS, SILVERMAN, and CLIFTON, Circuit Judges.

       Mitchelle S. Ramos, a native and citizen of the Philippines, petitions for

review of the Board of Immigration Appeals’ (“BIA”) decision dismissing his

appeal from an immigration judge’s removal order. We have jurisdiction under




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review de novo questions of law. Padilla-Romero v. Holder,

611 F.3d 1011, 1012 (9th Cir. 2010). We deny the petition for review.

      The BIA did not err in concluding that Ramos’ conviction for unlawful

driving and taking of a vehicle under California Vehicle Code § 10851(a) is an

aggravated felony under 8 U.S.C. § 1011(a)(43)(G) that renders him removable

under 8 U.S.C. § 1227(a)(2)(A)(iii). Ramos’ contention that section 10851(a) is

overbroad because it encompasses joyriding is unpersuasive. See Arteaga v.

Mukasey, 511 F.3d 940, 947 (9th Cir. 2007).

      PETITION FOR REVIEW DENIED.




                                         2                                   10-71803